Citation Nr: 9907584
Decision Date: 03/22/99	Archive Date: 06/24/99

DOCKET NO. 95-27 982               DATE MAR 22, 1999

On appeal from the Department of Veterans Affairs Regional Office
in San Francisco, California

THE ISSUE

Entitlement to payment or reimbursement of private medical
expenses.

(The issues of the veterans entitlement to a rating in excess of 50
percent for post-traumatic stress disorder, his entitlement to a
total rating based on individual unemployability by reason of
service-connected disabilities, and his entitlement to service
connection for hepatitis C are the subject of a separate appellate
decision.)

REPRESENTATION

Appellant represented by: California Department of Veterans Affairs

ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel 

INTRODUCTION

The veteran had periods of active service from February 1968 to
February 1970 and from April 1971 to August 1976.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from an August 1996 decision by the Medical Administration
Service of the Department of Veterans Affairs (VA) Medical Center,
San Francisco, California, which determined that the veteran's
condition did not make it impossible for him to receive his care at
a VA facility accessible to him.

In correspondence dated in late January 1999, the veteran expressed
his intention to report for a hearing before a Member of the Board
via a video-conference at the RO. On his election to do so he
waived his right to an "in-person" hearing. A hearing was scheduled
for the veteran in early February 1999. He failed to appear for the
hearing.

FINDINGS OF FACT

1. Service connection for post-traumatic stress disorder has been
in effect since 1986. A noncompensable evaluation was in effect
from August 26, 1986. The schedular rating was increased to 50
percent disabling, effective October 15, 1992.

2. No cognizable evidence shows that psychiatric treatment accorded
the veteran by a private psychologist and a private psychiatrist
involved an emergent, life- threatening situation, such that it
would be unreasonable, unsound, unwise or impractical to have the
veteran receive such treatment and evaluation through VA.

3. The veteran has expressed a preference for psychiatric treatment
and evaluation through private health care providers instead of
through VA.

2

CONCLUSION OF LAW

The veteran's claim for payment or reimbursement of private medical
expenses lacks legal merit. 38 U.S.C.A. 1728, 5107 (West 1991); 38
C.F.R. 17.52, 17.120,17.130 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Received in July 1996 was a request from the veteran for
authorization of treatment to be provided by a psychologist and a
psychiatrist at the same address in Santa Rosa, California. The
veteran stated that he was in need of treatment for his service-
connected post-traumatic stress disorder. He claimed that he was
unable to receive treatment at the VA Medical Center in San
Francisco because he had no transportation and he had been seeing
the above health care providers since 1983 and 1985. He claimed he
was unable to receive treatment at the North Bay Vet Center because
there was no transportation. He added that he currently had a long-
term doctor/patient relationship with the above physicians.

In a communication dated August 12, 1996, the Chief of the Medical
Administration Service at the VA Medical Center in San Francisco
informed the veteran that treatment with the private physician and
private psychologist was not authorized because it had been
determined that the veteran's medical condition did not make it
impossible for him to receive his care at a VA facility which was
accessible to him and could more economically provide for his care.
The veteran was informed of the address and phone number of a VA
outpatient clinic in Santa Rosa, California, from where he could
obtain information on how to obtain outpatient care at that
facility.

3

A statement of the case was issued to the veteran by the VA Medical
Center in San Francisco on July 29, 1997.

In his substantive appeal dated September 4, 1997, the veteran
reported that in August 1997 he was interviewed at the VA Clinic in
Santa Rosa, California, by a staff nurse, not a psychiatrist. He
complained that she had no information on him and he had to give
her all the "information from the beginning." He believed nothing
was accomplished by his going to the clinic for the visit in
question. He complained that instead of dealing with issues, the
visit was for the sole purpose of gathering his history. He argued
that his mental stability was very important to him and he
expressed a lack of confidence in the VA Clinic in Santa Rosa.

Criteria

38 C.F.R. 17.52 (1998) provides that when VA facilities or other
Government facilities are not capable of furnishing economical
hospital care or medical services because of geographic
inaccessibility or are not capable of furnishing care or services
required, VA may contract with non-VA facilities for care ... when
demand is only for infrequent use, individual authorizations may be
used. Care in public or private facilities, however, subject to the
provisions of 17.53 through (f) will only be authorized, whether
under a contract or an individual authorization, for (1) hospital
care or medical services to a veteran for the treatment of (i) a
service- connected disability; or (ii) a disability for which a
veteran was discharged or released from the active military, naval,
or air service or (iii) a disability of a veteran who has a total
disability permanent in nature from a service-connected disability,
or (iv) for a disability associated with and held to be aggravating
a service-connected disability, or (v) for any disability of a
veteran participating in a rehabilitation program ... and when
there is a need for hospital care or medical services for any other
reasons enumerated in 17.480).

(2) Medical services for the treatment of any disability of - (i)
a veteran who has a service-connected disability rated at 50
percent or more ... 38 C.F.R. 17.52(a) (1998).

4

38 C.F.R. 17.53 (1998) provides limitations on the use of non-VA
public or private hospitals. The admission of any patient to a
private or public hospital at VA expense will only be authorized if
a VA Medical Center or the Federal facility to which the veteran
would otherwise be eligible for admission is not feasibly
available. A VA facility may be deemed to be feasibly unavailable
when the urgency of the appellant's medical condition, the relative
distance of the travel involved, or the nature of the treatment
required makes it necessary or economically advisable to use
private or public facilities. In those instances where care in
public or private hospitals at VA expense is authorized because a
VA or other Federal facility was not feasibly available, as deemed
in this section, the authorization will be continued after
admission only for the period of time required to stabilize or
improve the patient's condition to the extent that further care is
no longer required to satisfy the purpose for which it was
initiated.

Treatment at a non-VA or Federal medical facility at VA expense
requires prior authorization. The controlling regulation, 38 C.F.R.
17.54 (1998), provides that:

(a) The admission of a veteran to a non-VA hospital at VA expense
must be authorized in advance. In the case of an emergency which
existed at the time of admission, an authorization may be deemed a
prior authorization if an application, whether formal or informal,
by telephone, telegraph or other communication, made by the veteran
or by others in his or her behalf is dispatched to the VA (1) for
veterans in the 48 contiguous States and Puerto Rico, within 72
hours after the hour of admission, including any computation of
time, Saturday, Sunday and holidays, or (2) for veterans in a
noncontiguous State, territory or possession of the United States
(not including Puerto Rico) if facilities for dispatch of
application as described in this section are not available within
the 72-hour period, provided the application was filed within 72
hours after facilities became available.

5

(b) When an application for admission by a veteran in one of the 48
contiguous States in the United States or in Puerto Rico has been
made more than 72 hours after admission, or more than 72 hours
after facilities are available in a noncontiguous State, territory,
or possession of the United States, authorization for continued
care at VA expense shall be effective as of the postmark or
dispatch date of the application, or the date of any telephone call
constituting an informal application.

Although, where prior authorization for treatment is not obtained,
treatment for non-VA medical facilities at VA expense may still be
allowed, pursuant to the provisions of 38 C.F.R. 17.120 (1998).
That regulation finds that, to the extent allowable, payment or
reimbursement for the expenses of care, not previously authorized,
in a private or public (or Federal) hospital not operated by VA, or
of any medical services not previously authorized including
transportation (except prosthetic appliances, similar devices, and
repairs) may be paid on the basis of a claim timely filed, under
the following circumstances:

(a). For veterans with service-connected disabilities. Care or
services not previously authorized or rendered to a veteran in need
of such care or services: (1) for an adjudicated service-connected
disability; (2) for nonservice-connected disabilities associated
with and held to be aggravating an adjudicated service- connected
disability; (3) for any disability of a veteran who has a total
disability permanent in nature resulting from a service-connected
disability; (4) for any illness, injury, or dental condition in the
case of a veteran who is participating in a rehabilitation program
under 38 U.S.C.A. Chapter 31 and who is medically determined to be
in need of hospital care or medical services for any of the reasons
enumerated in 38 C.F.R. 17.480) (1998); and,

(b) in a medical emergency. Care and services not previously
authorized or rendered in a medical emergency of such nature that
delay would have been hazardous to life or health, and,

(c) When Federal facilities are unavailable. VA or other Federal facilities
were not feasibly available, and an attempt to use them beforehand or obtain
prior authorization for the services required would not have been reasonable,
sound, wise or practicable or treatment had been or would have been refused.
38 U.S.C.A. 1728; 38 C.F.R. 17.120 (1998) (formerly 38 C.F.R. 17.80).

Failure to satisfy any one of the three criteria listed above precludes VA
from paying unauthorized medical expenses incurred at a private hospital.
Hayes v. Brown, 6 Vet. App. 66, 69 (1993).

No reimbursement or payment of services not previously authorized will be
made when such treatment was procured through private services in preference
to available Government facilities. 38 C.F.R. 17.130 (1998).

Analysis

Initially, the Board observes that in Meakin v. West, 11 Vet. App. 183
(1998), the U. S. Court of Appeals for Veterans Claims (known as the United
States Court of Veterans Appeals prior to March 1, 1999) (hereinafter, "the
Court") held that a determination relative to a claimant's eligibility to
fee-basis outpatient medical care was a matter within the Boards
jurisdiction. The Board makes note of the Meakin case because the statement
of the case dated July 29, 1997, issued by the Medical Administration Service
of the VA Medical Center in San Francisco, California, contained a notation
that the Board had previously indicated it had no appellate jurisdiction over
the matter and the veteran had challenged the position and wanted to appeal
to the Board on the basis of jurisdiction. Under Meakin, decided a number of
months after the SOC, such determinations are deemed to be within the
jurisdiction of the Board, however.

Before moving on to a review of the evidence, the Board must determine
whether this case should be remanded to the RO for further development and
adjudication. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). It appears
that the VA Medical Center fully adjudicated the matter of the veteran's
entitlement to private medical care.

7

The veteran has been afforded ample opportunity to present argument to the VA
Medical Center in San Francisco and to the Board. He was scheduled for a
video conference hearing in February 1999, but for whatever reason, failed to
report. It is therefore believed that the Board's review of the evidence and
a decision on the merits will not prejudice the appellant.

In reviewing the criteria, the Board notes that service connection is in
effect for PTSD, rated as 50 percent disabling, and the veteran is seeking
authorization for treatment and evaluation at a private facility by a
psychologist and a psychiatrist. Accordingly, the Board finds that the
treatment in question involves an adjudicated service-connected disability.

With respect to the second criterion, a medical emergency has been deemed as
"a sudden, generally unexpected occurrence or set of circumstances demanding
immediate action." See Hennessey v. Brown, 7 Vet. App. 143, 147 (1994).
Further, by regulation, there must be a medical emergency of such nature that
delay would have been hazardous to life or health. 38 C.F.R. 17.120(b)
(1998). The requirement of a medical emergency does not appear to be
supported by any clinical evidence, and there is no evidence of an emergency
situation such that delay would have been hazardous to life or health.
Accordingly, the Board finds that a medical emergency is not shown in this
case.

Furthermore, in this case, the Medical Administration Service at the VA
Medical Center in San Francisco had determined that a VA facility was
feasibly available for care. The record does not otherwise reflect that
factors such as the emergency of the veteran's medical condition, the
relative distance of the travel involved, or the nature of the treatment
required made it necessary or economically advisable to use private
facilities. In fact, the undersigned notes that the VA treatment facility was
in the same town as the facility from which the veteran was seeking
treatment. Neither the urgency of the veteran's condition nor the nature of
the treatment required reflects that a VA facility was not feasibly
available. If the veteran elects to receive his treatment from private
sources in preference to feasibly available and VA authorized care,
reimbursement will not be made if such treatment was procured through private
sources in preference to available Government (or Government authorized)
facilities.

8

Accordingly, for the aforementioned reasons set forth herein, the Board finds
that the veteran has not met the initial burden of proof to establish that
the criteria for payment or reimbursement of private medical expenses are
met. His claim must therefore be denied. Under the controlling law and
regulations, the failure to meet any one of the enumerated criteria will
defeat the claim. Therefore, the claim must be denied on the basis that it
lacks legal merit. Sabonis v. Brown, 6 Vet.App. 426, 430 (1994).

ORDER

Entitlement to payment or reimbursement of unauthorized medical expenses is
denied.

RONALD R. BOSCH 
Member, Board of Veterans' Appeals 

